Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-23 and 26-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. CN 103211100 A.
Cheng teaches a feed additive for improving immunoglobulin content in sow colostrum comprising calcium chloride.  Improving immunoglobulin content in sow serum during gestation and in postpartum colostrum and piglet in suckling period is also disclose.  See abstract.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-23 and 26-39 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. CN 104273357 A, in view of Cheng et al. CN 103211100 A
Cai teaches feeding pregnant sow a feed additive to improve viability of neonatal piglets, wherein the feed additive comprises chloride and salt.  See abstract.
Cai does not expressly teach the claimed chloride salt.   
Cheng teaches a feed additive for improving immunoglobulin content in sow colostrum comprising calcium chloride.  Improving immunoglobulin content in sow serum during gestation and in postpartum colostrum and piglet in suckling period is also disclose.  See abstract.
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include calcium chloride to obtain the claimed invention with the expectation of at least similar result.  This is because Cheng teaches the use of chloride salt including calcium chloride in an animal feed is known in the art, this is because Cheng teaches feeding sow with a feed comprising calcium salt is useful for improving it’s health, and this is because Cai teaches the desirability for using chloride salt in a sow feed additive.

Claims Allowability
Claims 24, 25 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606. The examiner can normally be reached Monday-Friday, 8:30 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN T TRAN/Primary Examiner, Art Unit 1615